Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed November 29, 2021 has been entered.  Claims 1-19 are pending in this application, with claims 8-11 and 19 withdrawn from consideration as directed to a non-elected invention.  Thus claims 1-7 and 12-18 are examined herein.

Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 and 12-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The meaning of the term “air pocket” as recited in line 7 of claim 1 as amended is uncertain.  The term is not specifically defined in the present specification.  However, the first full paragraph on page 7 of the specification discloses “one or more long narrow recesses (which is referred to as “air pockets”; here, the “air” means “atmospheric gas”; the term “recess” is also referred to as “gas pocket”.)  This suggests that an “air pocket” is a long narrow recess containing air or atmospheric gas.  However, claim 5 requires the ratio of the length to width of the recesses (where “the recess is an air pocket” according to claim 1 as amended) is between 0.6 and 1.8, and claim 6 requires an even narrower range of between 0.6 and 1.2.  It is unclear how this requirement of nearly 
For purposes of examination, the term “air pocket” will be given its broadest reasonable interpretation consistent with the specification, i.e. will be interpreted as including any recess containing air or atmospheric gas in the defined central part of a surface of a ribbon, regardless of dimension.

			Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al. (US 2012/0154084).
Example 1 of Yoshizawa discloses an Fe-based amorphous alloy ribbon made by a single roll method (i.e. “a cooled body of a molten metal that has been applied to a surface of a chill roll” as claimed), and including a plurality of recesses having a depth of 1.2 µm. The recesses are substantially circular and thus L/W (as defined in instant claims 5 and 6) would be approximately equal to 1. The diameter of the recesses is 50 um, meaning their area would be π x 25um2 or 1960 µm2.

a) The term “air pocket”, given its broadest reasonable interpretation, would include recesses of a shape as disclosed by Yoshizawa.
b) The recesses are produced by pulses of a laser (see Yoshizawa para. [0045]) which clearly can be directed toward any desired portion of the surface of the ribbon of the prior art.  Further, Yoshizawa Fig, 3 shows at least some recesses present in a central portion of a transverse direction (considered equivalent to the claimed “ribbon width direction”).
c) Yoshizawa para. [0081-0082] and Figs. 9 and 10 indicate that one can vary the density of the recesses by appropriate control of the power to the laser. To perform such a variation such that it results in an area ratio as presently claimed would be nothing more than optimization of a known parameter in the prior art.
d) Yoshizawa para. [0041] indicates that the width of the ribbon may be 25-220 mm, which significantly overlaps the width range recited in the instant claims.
Thus the disclosure of Yoshizawa et al. is held to create a prima facie case of obviousness of a product as presently claimed.

Claims 1-7 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al. (US 2016/0035474).
Azuma discloses Fe-based amorphous alloy ribbons having a plurality of recesses in a central part of the width direction of the ribbon. The depth of the recesses is 1 µm or more (see Azuma para. [0052]). A circular or slightly elliptical shape is preferred (see Azuma para. [0047-0048]), meaning that L/W as defined in instant claims 5 and 6 would be approximately equal to 1. The preferable recess diameter may be as small as 35 µm (see Azuma para. [0051]), 2 or 960 µm2. With respect to claims 7 and 15-18, the width of the prior art ribbon is 15-250 mm (see Azuma para [0061]), which encompasses the entirety of the presently claimed range.
Azuma i) does not recite the term “air pocket” as recited in claim 1 as amended, ii) does not refer to a 0.647 mm x 0.647 mm region as claimed and iii) does not specify the area ratios of instant claims 2 or 3. However,
a) The term “air pocket”, given its broadest reasonable interpretation, would include recesses of a shape as disclosed by Azuma.
b) The recesses in Azuma are produced using a pulsed laser (see Azuma para. [0040)). Clearly the laser in the prior art can be focused so as to produce the recesses upon any desired area of the ribbon, including an area of a certain size as specified in the instant claims.  Further, Azuma Fig. 1-A depicts at least one recess present in the central 10% of the width of a ribbon, in accord with claim 1 as amended.
c) Fig. 1-A of Azuma depicts rows of the recesses separated by a length DL. One of ordinary skill in the art would have been able to optimize that length DL as well as the diameter of the recesses discussed supra so as to obtain an area ratio within the ranges of instant claims 2 or 3.
Thus, the disclosure of Azuma et al. is held to create a prima facie case of obviousness of a product as presently claimed.

			Response to Arguments
In a response filed November 29, 2021, Applicant asserts that the presently claimed “air pocket’ recesses are different from recesses produced using a laser (as done in the applied prior art).  Applicant’s arguments have been carefully considered, but are not persuasive of patentability.

Second, Applicant has not pointed out any specific difference(s) between the shape, dimensions or other characteristics of the recesses of the prior art and those claimed, and none are readily apparent from a reading of the prior art and the present claims.
Third, Applicant makes the above assertions by argument alone.  It is well-settled that the arguments of counsel cannot take the place of evidence in the record. See In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965), or In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed.Cir. 1997).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	February 10, 2022